
	

113 S204 PCS: National Right-to-Work Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 11
		113th CONGRESS
		1st Session
		S. 204
		IN THE SENATE OF THE UNITED STATES
		
			January 31, 2013
			Mr. Paul (for himself,
			 Mr. Lee, Mr.
			 Coburn, Mr. Burr,
			 Mr. Rubio, Mr.
			 Heller, Mr. Vitter,
			 Mr. Barrasso, Mr. Inhofe, Mr.
			 Chambliss, Mr. Risch, and
			 Mr. Grassley) introduced the following
			 bill; which was read the first time
		
		
			February 4, 2013
			Read the second time and placed on the
			 calendar
		
		A BILL
		To preserve and protect the free choice of individual
		  employees to form, join, or assist labor organizations, or to refrain from such
		  activities.
	
	
		1.Short
			 titleThis Act may be cited as
			 the National Right-to-Work
			 Act.
		2.Amendments to
			 the National Labor Relations Act
			(a)Rights of
			 employeesSection 7 of the National Labor Relations Act (29
			 U.S.C. 157) is amended by striking except to and all that
			 follows through authorized in section 8(a)(3).
			(b)Unfair labor
			 practicesSection 8 of the National Labor Relations Act (29
			 U.S.C. 158) is amended—
				(1)in subsection
			 (a)(3), by striking : Provided, That and all that follows
			 through retaining membership;
				(2)in subsection
			 (b)—
					(A)in paragraph (2),
			 by striking or to discriminate and all that follows through
			 retaining membership; and
					(B)in paragraph (5),
			 by striking covered by an agreement authorized under subsection (a)(3)
			 of this section; and
					(3)in subsection
			 (f), by striking clause (2) and redesignating clauses (3) and (4) as clauses
			 (2) and (3), respectively.
				3.Amendment to the
			 Railway Labor ActSection 2 of
			 the Railway Labor Act (45 U.S.C. 152) is amended by striking paragraph
			 Eleven.
		
	
		February 4, 2013
		Read the second time and placed on the
		  calendar
	
